PER CURIAM.
O. Garry Okpala seeks to appeal the district court’s order accepting the magistrate judge’s recommendation to dismiss some claims and defendants from his civil rights action and the court’s order denying his motion filed under Fed.R.Civ.P. 59(e). This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders. 28 U.S.C. § 1292 (2000); Fed. R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The orders Okpala seeks to appeal are neither final orders nor appealable interlocutory or collateral orders. Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and *103legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.